Citation Nr: 1009125	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  07-09 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for epidermophytosis of 
the feet, fingers, fingernails, and back, currently evaluated 
as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The Veteran served on active duty from February 1951 to 
February 1953.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in April 2008, at which time the Board 
determined that the Veteran had timely filed a substantive 
appeal to the a rating decision entered in June 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, denying a claim for increase for 
service-connected epidermophytosis of the feet, fingers, 
fingernails, and back.  The Board then remanded the matter to 
the VA's Appeals Management Center (AMC) in order to consider 
the merits of the Veteran's claim for increase for 
epidermophytosis.  

Following the AMC's completion of the actions requested by 
the Board on remand, the case has been returned to the Board 
for further consideration.  Received by the Board in February 
2010 were additional VA treatment records compiled from 2006 
to 2009.  That submission was not accompanied by a waiver for 
its review by the RO, but given that such records in no way 
reference the status of the Veteran's service-connected 
epidermophytosis or treatment therefor, the need to solicit a 
waiver or remand to facilitate RO/AMC review is deemed 
unnecessary.  

This matter was previously advanced on the Board's docket and 
its review has continued to be expedited by the Board.  

The issue of the Veteran's entitlement to service connection 
on a direct and secondary basis for lymphomatoid papulosis 
has been raised by the record, but has been adjudicated by 
RO.  Therefore, the Board does not have jurisdiction over it 
and it is referred to the RO for appropriate action.  




FINDINGS OF FACT

1.  The Veteran's epidermophytosis of the feet, fingers, 
fingernails, and back is not shown to have been productive of 
any disabling manifestations during the relevant appeal 
period.  

2.  There is no showing of head, face or neck involvement or 
related scarring with respect to the Veteran's 
epidermophytosis, nor is it demonstrated that there is 
involvement of more than 40 percent of the entire body or the 
exposed areas, or constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required during the past 12-month period.  


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 30 
percent for epidermophytosis of the feet, fingers, 
fingernails, and back have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.118, Diagnostic Code 7813 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  The notification obligation in this case was 
accomplished by way of letters from the RO or AMC or its 
designee to the Veteran, dated in July 2004, March 2006, May 
2008, and September 2009.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The RO/AMC also provided assistance to the Veteran as 
required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), 
as indicated under the facts and circumstances in this case.  
The Veteran and his representative have not made the RO/AMC, 
or the Board aware of any additional evidence that needs to 
be obtained in order to fairly decide this appeal, and have 
not argued that any error or deficiency in the accomplishment 
of the duty to notify and duty to assist has prejudiced him 
in the adjudication of his appeal.  See Shinseki v. Sanders, 
129 S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the Veteran's appeal.  

Disability ratings are intended to compensate impairment in 
earnings capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the Veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.

It is also necessary to evaluate the disability from the 
point of view of the Veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding 
the extent of the disability in the Veteran's favor, 38 
C.F.R. § 4.3.  If there is a question as to which evaluation 
to apply to the Veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.

Notice is taken that in Hart v. Mansfield, 21 Vet. App. 505 
(2007), it was held that "staged ratings are appropriate for 
an increased-rating claim when the factual findings shown 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings."  The 
Court found no basis for drawing a distinction between 
initial rating and increased rating claims for applying 
staged ratings.

By way of background, service connection for epidermophytosis 
of the feet, fingers, and fingernails was established by RO 
rating action in May 1966, at which time a 10 percent rating 
was assigned under Diagnostic Code 7813.  By rating action in 
April 1974, the Veteran's epidermophytosis was noted to 
affect his feet, fingers, fingernails, and elbow and an 
increase from 10 percent to 50 percent was effectuated under 
Diagnostic Code 7813-7806.  A further recharacterization was 
made by the RO in a December 1985 rating action, when his 
epidermophytosis was found to affect the feet, fingers, 
fingernails, and back.  At that time, the rating was 
decreased from 50 percent to 30 percent, effective from March 
1986, under Diagnostic Code 7813-7806.  Such rating has 
remained in effect since that time and is now protected.  

Dermatophytosis is a disease (as athlete's foot) of the skin 
or skin derivatives (hair or nails) that is caused by a 
dermatophyte or fungus.  Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992).  

Dermatophytosis (ringworm, tinea corporis, tinea capitis, 
tinea pedis, tinea barbae, tinea unguium, and tinea cruris) 
is evaluated under Diagnostic Code 7813.  38 C.F.R. § 4.118, 
Diagnostic Code 7813.  Under Diagnostic Code 7813, rating is 
to be undertaken for disfigurement of the head, face, or neck 
under Diagnostic Code 7800; for scars under Diagnostic Codes 
7801, 7802, 7803, 7804, or 7805; or dermatitis under 
Diagnostic Code 7806, depending on the prominent disability.  
Id.

Scars, other than of the head, face, or neck, that are deep 
or cause limitation of motion, and which cover an area or 
areas exceeding six square inches are 10 percent disabling; 
where covering an area or areas exceeding twelve square 
inches, a 20 percent rating is assignable. 38 C.F.R. § 4.118, 
Diagnostic Code 7801.  Scars, of other than the head, face, 
or neck, that are superficial and that do not cause limited 
motion, are 10 percent disabling if covering an area or areas 
of 144 square inches or more.  38 C.F.R. § 4.118, Diagnostic 
Code 7802.  Superficial, unstable scars are 10 percent 
disabling.  38 C.F.R. § 4.118, Diagnostic Code 7803.  
Superficial scars that are painful on examination are 10 
percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7804.  
Finally, other scars are to be rated on the basis of 
limitation of function of the affected part.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805.

Under Diagnostic Code 7806 for dermatitis or eczema, a 0 
percent rating is assignable where less than five percent of 
the entire body or exposed areas are affected and no more 
than topical therapy was required in the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  A 10 
percent rating requires at least five percent, but less than 
20 percent, of the entire body or exposed areas to be 
affected, or use of intermittent systemic therapy, such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  Id.  The 30 percent rating requires 20 to 40 
percent involvement of the entire skin surface of the body or 
exposed areas to be affected, or systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for six weeks or more during the previous 12-month period.  
Id.  Assignment of a 60 percent rating is predicated on a 
showing of involvement of more than 40 percent of the entire 
body or the exposed areas; or constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  Id.

A further change to the rating criteria for skin diseases was 
effectuated as of October 23, 2008, see 73 Fed. Reg. 54708, 
although the most recent change was made effective only for 
claims filed on or after October 23, 2008, and this claim was 
pending long before October 2008.  As such, the most recent 
changes are not for application in this instance. 

As part of the instant appeal, the Veteran alleges that his 
epidermophytosis is of greater severity than is reflected by 
the currently assigned 30 percent rating.  He submits 
evidence relating to a separate skin disorder, that of 
lymphomatoid papulosis, which is not herein at issue, but as 
noted in the Introduction above, such matter is referred to 
the RO for any and all needed action.  

Contrary to the Veteran's allegations of an increased level 
of severity of his epidermophytosis, a VA skin examination in 
August 2004, with accompanying photos, showed no fungus of 
the hands, feet, cruris, or body or dermatophytosis of the 
fingernails or toenails.  The pertinent diagnosis was that of 
dermatophytosis, presently cleared, by history.  

Various records of VA and non-VA medical treatment are also a 
part of the Veteran's VA claims folder.  Included therein is 
an August 1985 report, which is outside the parameters of the 
time period of the instant appeal, referencing marked 
disablement in part because of fungal involvement of the 
feet.  A February 2005 report denotes treatment for 
onychomycosis, without specification of the area affected or 
to what degree.  The remaining records do not specifically 
reference the existence of the Veteran's epidermophytosis or 
treatment therefor.  

The Veteran offered testimony at a hearing before the Board, 
sitting at the RO, in March 2008, a transcript of which is of 
record.  Such testimony was directed primarily at the issue 
then pending as to the timeliness of filing of a substantive 
appeal, as opposed to the merits of the Veteran's claim for 
increase herein at issue.  

On the basis of the foregoing, a rating in excess of 30 
percent is not for assignment based on any relevant rating 
criteria.  There is little if any evidence as to an active 
phase of the Veteran's epidermophytosis during any portion of 
the appeal period.  There is no showing of disfigurement of 
the head, face, or neck, or scarring due to epidermophytosis.  
Also not demonstrated is involvement of more than 40 percent 
of the entire body or the exposed areas, or constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs being required during the past 12-
month period.  While use of a corticosteroid, clobetasol 
propionate, was made, such was not for the Veteran's 
epidermophytosis, but rather for a separate skin disorder, 
described as lymphomatoid papulosis.  As such, a higher 
schedular evaluation is not shown to be warranted.

Lastly, a determination of whether a claimant is entitled to 
an extraschedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry.  First, the Board must determine if the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate.  To do this, the Board 
or the RO must determine if the criteria found in the rating 
schedule reasonably describes the claimant's disability level 
and symptomatology.  If this is the case, the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral for extraschedular consideration is required.  

If the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, the Board 
must determine whether the claimant's exceptional disability 
picture exhibits other related factors, such as marked 
interference with employment and frequent periods of 
hospitalization.  If the Board determines that the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, and the disability picture 
exhibits other related factors such as marked interference 
with employment or frequent periods of hospitalization, the 
case must be referred for completion of the third step -- to 
determine whether, to accord justice, an extraschedular 
rating must be assigned.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008)  

In this instance, the Veteran's service connected skin 
disability is clearly accounted for under Diagnostic Code 
7813-7806, which compensates for the extent and location of 
the affect areas and the nature of the treatment for the 
disability.  Consequently, the Board finds that the 
Diagnostic Code for the Veteran's service-connected 
disability adequately describes the current disability levels 
and symptomatology and does not present an exceptional 
disability picture such that a referral for an extraschedular 
rating is not warranted.    

As such, it is concluded that the preponderance of the 
evidence is against finding that the schedular or 
extraschedular criteria for the assignment of a rating in 
excess of 30 percent for epidermophytosis of the feet, 
fingers, fingernails, and back have been satisfied in this 
instance.  Accordingly, there is no basis for the assignment 
of an increased rating in excess of the protected, 30 percent 
evaluation already in effect throughout the appeal period.  
Hart, supra.

The Board has also considered the doctrine of reasonable 
doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance 
of the evidence is against the Veteran's claim for increase, 
such doctrine is not for application.  See also, e.g., Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 30 percent for epidermophytosis of 
the feet, fingers, fingernails, and back is denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


